This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2   ELVA SANCHEZ HERNANDEZ
 3   Spouse and Wrongful Death
 4   Administrator of the Estate of
 5   IRVING ROBERTO HERNANDEZ,

 6          Worker-Appellant,

 7 v.                                                                            No. 34,290

 8   RODRIGO L. ONTIVEROS and
 9   ELSA ONTIVEROS d/b/a ROL
10   TRUCKING and LUDWIG
11   CUSTOM HARVEST,

12          Employer/Insurer-Appellees,

13 and

14 NEW MEXICO UNINSURED
15 EMPLOYERS FUND,

16          Statutory Third-Party.

17 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
18 Leonard J. Padilla, Workers’ Compensation Judge

19 The Riojas Law Firm, P.C.
20 Robert E. Riojas
21 El Paso, TX
 1 for Appellant

 2 Jose A. Howard-Gonzales
 3 El Paso, TX

 4 for Appellees

 5 Richard J. Crollett
 6 Albuquerque, NM

 7 for Statutory Third Party


 8                             MEMORANDUM OPINION

 9 GARCIA, Judge.

10   {1}   Summary affirmance was proposed for the reasons stated in the notice of

11 proposed disposition. No memorandum opposing summary affirmance has been

12 filed, and the time for doing so has expired.

13   {2}   Affirmed.

14   {3}   IT IS SO ORDERED.

15
16                                        TIMOTHY L. GARCIA, Judge

17 WE CONCUR:


18
19 MICHAEL E. VIGIL, Chief Judge


                                             2
1
2 CYNTHIA A. FRY, Judge




                          3